DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 11/14/2019.
3.	This Office Action is made Non-Final. 
4.	Claims 1-36 are pending.
5.	Claim 11 is objected to for allowable subject matter.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 12/2/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
7.	The title of the invention “COMMUNICATION SYSTEM AND METHOD OF USING VARIABLE-LENGTH MESSAGES” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular Claims 2, 11, 13, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
In particular, the claims 2 and 13 recite “probability that the message will be sent…” the term probability renders the scope of the claim unascertainable and vague. In addition, the method steps essential for calculating or estimating the probability are omitted; 
In particular, Claim 11 recite “estimating probabilities and the possible…” the term probabilities is unclear as the method steps essential for calculating or estimating the probability are omitted;
In particular, the claim 35 recite “decoding the messages in which higher use probability messages are encoded…” which is unclear as the method steps essential for calculating or estimating the probability are omitted. 
In particular, Claim 11 recite “possible trading commands will be issued…” the term “possible” renders the limitation unclear and vague because it is unclear and ambiguous if the steps take place. Furthermore, the term possible renders the scope of the claim unascertainable. See MPEP § 2173.05(d).
Allowable Subject Matter
9.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In addition, the prior arts of record Auerbach in view of Patel  in combination do not render obvious selecting a financial trading strategy; developing a set of possible trading commands based on the financial trading strategy; estimating probabilities that the possible trading commands will be issued; assigning highest probability trading commands to a shortest message group; and assigning next priority commands to a next longer message group that has message lengths longer than the shortest message group.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-10, 12-21, 23, 25-29, 31, 33-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auerbach US 20110066539 hereafter Auerbach.

As to Claim 1.    Auerbach discloses a method, comprising [Section 0003: Method relating to data exchanges that concerns the use of binary integers bits (i.e. lengths)]:
      creating a message code table [i.e. Database; Section 0094: Database which may be a list, an array, or table etc..] that includes message groups with different message lengths [Fig. 2 (Depicts Set of messages in Table 2 as a coding tree, see 0053), Tables 1-5 (Depicts coding of series of Different messages of different lengths/bits), Sections 0078, 0087, 0117: The invention uses a coding algorithm to form a coded database of order-units (i.e. messages, words, characters). The invention comprises the use of databases to store the coding scheme being used by the client and broker or computers. Method use number of bits (i.e. lengths) to communication set of messages as shown in Tables 1-5],
          assigning [i.e. allocating] higher preference [i.e. higher p-value] messages to shorter message length [i.e. shorter codes] groups and lower preference [i.e. lower p-value] messages to longer message length groups [Sections 0022, 0074, 0081: The coding scheme allocates shorter codes to order-units (i.e. messages) having a higher p-value, and longer codes to order-units having a lower p-value. Order-units are messages, word, etc… and p-value is set using scale that rank order-units. The invention use a coding algorithm to form a coded database of order-units that allocates shorter codes to order-units having a higher p-value, and longer codes to order-units having a lower p-value], 
and communicating [i.e. Computer] messages having variable lengths [i.e. bits] over a communication channel [Sections 0064, 0076, 0083: Computer devices are configured to communicate with one another of any type/form of network and comprise a wireless link such as channel. The messages are communicated between two computers and are coded using one coding scheme or multiple coding schemes. Data (i.e. message) exchanges uses binary integer bits; conventional protocol used to transfer message of bits].

As to Claim 2.    Auerbach discloses the method of claim 1, wherein preference [i.e. p-value] is based at least on probability that the message will be sent [Sections 0072, 0073, 0101, 0117: An algorithm is used to predict and determine such expected p-value. An advanced prediction model, such as artificial intelligence methods used to form model for expected p-values. The system use algorithms that analyze and predict the frequency of content within future messages. In particular, method use to help with probability of transmission].

As to Claim 3.    Auerbach discloses the method of claim 2, wherein preference is based at least on financial benefit of the message [Section 0009, 0027: The invention is applicable to any data exchange, but is particularly applicable to exchanges of financial information such as financial market buy/sell orders, market making, etc. The coding scheme allocates p-value to order-units present in the financial message and at least another financial message].

As to Claim 4.    Auerbach discloses the method of claim 3, further comprising: communicating the message code table [i.e. Database; Section 0094: Database which may be a list, an array, or table etc..] to a receiver [i.e. computer device/node] for the messages [Fig. 2 (Depicts Set of messages in Table 2 as a coding tree, see 0053), Tables 1-5 (Depicts coding of series of Different messages of different lengths/bits), Sections 0052, 0081: The adaptive customized database is employed to facilitate communication of a financial message between a First Computer and a Second Computer. The real-time database is shared with other computers or computer nodes of the network].

As to Claim 5.    Auerbach discloses the method of claim 4, further comprising: transmitting the message code table over a high latency, high bandwidth channel [Fig. 2 (Depicts Set of messages in Table 2 as a coding tree, see 0053), Tables 1-5 (Depicts coding of series of Different messages of different lengths/bits), Sections 0081, 0065, 0117, 0134: The real-time database is shared with other computers or computer nodes of the network. The term latency has multiple definitions in the art, for example, denoting the time required to send an amount of data one way from one location to another, or send data round-trip. More messages can be transmitted per second (i.e. latency/time), thus increasing effective bandwidth and carrying capacity of the transmission lines. The computes are permitted to communicate with high speed].

As to Claim 6.    Auerbach discloses the method of claim 5, wherein the message code table [i.e. database] created in at least part by a computer at a transmitter [Fig. 2 (Depicts Set of messages in Table 2 as a coding tree, see 0053), Tables 1-5 (Depicts coding of series of Different messages of different lengths/bits), Sections 0077, 0081: The client computer ("Client") and the broker computer ("Broker") would each maintain a synchronized database, and upon adding a coding scheme would be sent to the other location. The database is preferably stored in computer memory and shared, as discussed herein, with other computers or computer nodes of the network]. 

As to Claim 7.	Auerbach discloses the method of claim 6, wherein the message code table is created in at least part by a computer at a receiver [Fig. 2 (Depicts Set of messages in Table 2 as a coding tree, see 0053), Tables 1-5 (Depicts coding of series of Different messages of different lengths/bits), Sections 0077, 0081: The client computer ("Client") and the broker computer ("Broker") would each maintain a synchronized database, and upon adding a coding scheme would be sent to the other location. The database is preferably stored in computer memory and shared, as discussed herein, with other computers or computer nodes of the network]. 

As to Claim 8.    Auerbach discloses the method of claim 6, further comprising: transmitting the messages using a low latency, low bandwidth channel [Tables 1-5 (Depicts coding of series of Different messages of different lengths/bits), Sections 0064, 0065, 0140: Computer devices are configured to communicate with one another of any type/form of network and comprise a wireless link such as channel. The term latency denoting the time required to send an amount of data one way from one location to another, or send data round-trip. Network Serialization Latency is decreased relative to alternatives such as the FIX Protocol which results in an improved or lower) latency]. 

As to Claim 9.    Auerbach discloses the method of claim 7, wherein the communication channel includes a primary channel [Section 0064:  Computer devices are configured to communicate with one another of any type/form of network and comprise a wireless link such as channel].

As to Claim 10.    Auerbach discloses the method of claim 9, wherein the primary channel includes a high frequency [i.e. bandwidth] radio channel [Section 0064, 0117, 0137:  Computer devices are configured to communicate with one another of any type/form of network and comprise a wireless link such as channel. More messages are transmitted per second, thus increasing effective bandwidth and carrying capacity of the transmission lines. Typical TI connecting client computer and broker computer has a bandwidth of 1.544 MegaBits/second in each direction].

As to Claim 12.    Auerbach discloses a method, comprising [Section 0003: Method relating to data exchanges that concerns the use of binary integers bits (i.e. lengths)]:
 	encoding [Sections 0008, 0069: The FIX Protocol uses American Standard Code for Information Interchange to encode information from English into binary. An order-unit is a unit that is encoded] higher preference [i.e. higher p-value] messages to shorter message length groups and lower preference [i.e. lower p-value]  messages to longer message length groups [Fig. 2 (Depicts Set of messages in Table 2 as a coding tree, see 0053), Tables 1-5 (Depicts coding of series of Different messages of different lengths/bits), Sections 0022, 0074, 0081: The coding scheme allocates shorter codes to order-units (i.e. messages) having a higher p-value, and longer codes to order-units having a lower p-value. Order-units are messages, word, etc… and p-value is set using scale that rank order-units. The invention use a coding algorithm to form a coded database of order-units that allocates shorter codes to order-units having a higher p-value, and longer codes to order-units having a lower p-value]; 
communicating the messages having variable lengths [i.e. bits] based on said encoding over a communication channel; and [Sections 0064, 0077, 0083: Computer devices are configured to communicate with one another of any type/form of network and comprise a wireless link such as channel. The Client could calculate the most efficient coding scheme for a message to be communicated and then send the encoded message to the Broker. Data (i.e. message) exchanges uses binary integer bits; conventional protocol used to transfer message of bits],
		wherein said communicating the messages includes transmitting the messages using a low latency, low bandwidth channel [Tables 1-5 (Depicts coding of series of Different messages of different lengths/bits), Sections 0064, 0065, 0140: Computer devices are configured to communicate with one another of any type/form of network and comprise a wireless link such as channel. The term latency denoting the time required to send an amount of data one way from one location to another, or send data round-trip. Network Serialization Latency is decreased relative to alternatives such as the FIX Protocol which results in an improved or lower) latency].

As to Claim 13.    The method of claim 12, wherein the preference is based at least on probability that the message will be sent [See claim 2 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 14.    The method of claim 12, wherein the preference is based at least on financial benefit of the message [See claim 3 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 16.    The method of claim 12, wherein the communication channel includes a primary channel [See claim 9 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 17.    The method of claim 16, wherein the primary channel includes a high frequency radio channel [See claim 10 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 18.    Auerbach discloses the method of claim 12, wherein the communication channel includes a backend [i.e. different or second] channel [Sections 0064, 0083, 0102, 0134: The computer system comprises wireless links.  A wireless link is a channel. Also clients and brokers can use connection (i.e. channel) such as line for communication. The messages are typically communicated using first connection (i.e. channel/link) and second connection permits the computer to check, cancel, correct or perform risk management].

As to Claim 19.    Auerbach discloses the method of claim 12, further comprising: encoding [Sections 0008: The FIX Protocol uses American Standard Code for Information Interchange to encode information from English into binary] the messages with at least an error correction code [Section 0102: Information communicated include packet header information such as error correcting codes and etc.. that are included in the p-value distribution calculations].

As to Claim 20.    Auerbach discloses the method of claim 19, wherein the messages include at least forward error correction (FEC) [Section 0103, 0135: Correction of erroneous bit(s) may be accomplished with error correcting code techniques as are known in the art or by requesting that the damaged packet be resent (i.e. redundant).  Invention permits correction of messages to be accomplished. NOTE: by definition FEC is a method of error correcting in which transmitter sends redundant data to receiver/destination].

As to Claim 21.    Auerbach discloses the method of claim 20, wherein the messages include at least a checksum [Sections 0117: The number of bits needed to communicate the set of messages is part of entropy coding scheme. Note: Checksum by definition is number/total of bits of message].

As to Claim 23.    Auerbach discloses the method of claim 22, further comprising: appending [i.e. update/adapt] a newly received symbol [Section 0053: Symbols are used in the coding scheme] for one of the messages to previously received symbols [Tables 1-5, Sections 0062, 0081, 0122: A message requesting, confirming and updating the status of a previous message. The initial database is formed based on the experienced past history of messages using the experienced p-values and the database is preferably refined in real-time to adapt to the p-values of actually occurring messages. Encoded messages include encoded symbols in message with bits].

As to Claim 25.   Auerbach discloses the method of claim 24, wherein the messages concern one or more high-speed financial trading transactions [Sections 0005, 0081, 0134: Historically, the trading of financial interests has been conducted on the floors of Market Exchanges. Database is formed based on the experienced past history of traded securities, messages, etc. in real-time. The computes are permitted to communicate with high speed].

As to Claim 26.    Auerbach discloses the method of claim 12, further comprising: increasing error correction overhead for the messages [Sections 0102, 0103, 0135: Information communicated include packet header information such as error correcting codes, etc... that are included in the p-value distribution calculations. Correction of erroneous bit(s) accomplished with error correcting code techniques as are known in the art.  Invention permits correction of messages to be accomplished].

As to Claim 27.    Auerbach discloses the method of claim 26, further comprising: providing higher degree of error protection by increasing error correction overhead [Sections 0102, 0103, 0135: Information communicated include packet header information such as error correcting codes, etc... that are included in the p-value distribution calculations. Correction of erroneous bit(s) may be accomplished with error correcting code techniques as are known in the art. Invention permits correction of messages to be accomplished].

As to Claim 28.    Auerbach discloses the method of claim 27, further comprising: reducing false positives by limiting forward error correction (FEC) to declaring instead of correcting more symbols than a maximum limit [Section 0117, 0135, 103: Reduction in message size technique size of message permits decrease (i.e. reduce) in transmission error. Invention permits correction of messages to be accomplished. Correction of erroneous bit(s) may be accomplished with error correcting code techniques as are known in the art or by requesting that the damaged packet be resent (i.e. redundant)].

As to Claim 29.    Auerbach discloses a method, comprising: communicating messages having variable lengths [i.e. bits] over a communication channel [Sections 0064, 0076, 0083: Computer devices are configured to communicate with one another of any type/form of network and comprise a wireless link such as channel. The messages are communicated between two computers and are coded using one coding scheme or multiple coding schemes. Data (i.e. message) exchanges uses binary integer bits; conventional protocol used to transfer message of bits];
and decoding the messages without knowledge of length and timing of the message [Section 0097: In general, the computers natively communicate and process information in binary and decode messages between the Client and Broker].

As to Claim 31.   Auerbach discloses the method of claim 30, further comprising:  determining one of the messages is valid based on a validity of a checksum for the message [Sections 0117, 0134: The number of bits needed to communicate the set of messages is part of entropy coding scheme. The messages are typically communicated using first connection (i.e. channel/link) and second connection permits the computer to check, cancel, correct or perform risk management].

As to Claim 33.    Auerbach discloses the method of claim 32, further comprising: decoding the messages in a serial manner by cycling through larger message groups [Section 0097, 0098: In general, the computers natively communicate and process information in binary and decode messages between the Client and Broker. The computes decodes the messages defined in synchronization].
As to Claim 34.    Auerbach discloses the method of claim 32, further comprising: decoding the messages in a parallel manner by analyzing all potential message group lengths simultaneously [Sections 0003, 0007, 0098:  The invention uses parallel processing. Binary bit use massively parallel processing. In general, the computers natively communicate and process information in binary and decode messages between the Client and Broker].

As to Claim 35.    Auerbach discloses the method of claim 29, further comprising: decoding the messages in which higher use probability messages are encoded [Sections 0008, 0069: The FIX Protocol uses American Standard Code for Information Interchange to encode information from English into binary. An order-unit is a unit that is encoded] to have a shorter length as compared to lower use probability messages [Sections 0022, 0073, 0101, 0117: Data compression technique is customized to allocate shorter codes to order-units (i.e. messages). An advanced prediction model, such as artificial intelligence methods are used. The system use algorithms that analyze and predict the frequency of content within future messages. In particular, method use to help with probability of transmission].

As to Claim 36.   The method of claim 35, wherein the messages concern one or more high-speed financial trading transactions [See claim 25 rejection because both claims have similar subject matter therefore similar rejection applies herein].




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 15, 22, 24, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable Auerbach US 20110066539 hereafter Auerbach in view of Patel et al. US 20090041166 hereafter Patel.

As to Claim 15.    Auerbach discloses the method of claim 12, further comprising [Section 0018: The computers are in digital communication] communicating the messages [Sections 0076, 0083: The messages are communicated between two computers and are coded using one coding scheme or multiple coding schemes. Data (i.e. message) exchanges uses binary integer bits; conventional protocol used to transfer message of bits],
Auerbach is silent on propagation technique
However, Patel teaches using skywave propagation [Fig. 1 (Depict Digital Communication System that includes Propagation Channel between a Transmitting Entity and Receive Entity), Sections 0011, 0023, 0116: Symbols are propagated through the propagation channel. Encoded message transmitted over a channel. A power amplifier and antennas operate together to enable communication].
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Auerbach relating to computers/devices exchanging data/messages with the teaching of Patel relating to entities (i.e. devices) communicating message using propagation technique and transmitting over propagation channel. By combining the method/systems, the devices can utilize propagation technique for communicating messages in the system thereby increasing efficiency.

As to Claim 22.    Auerbach discloses the method of claim 21, wherein the messages [Section 0103: Correction of erroneous bit(s) may be accomplished with error correcting code techniques as are known in the art or by requesting that the damaged packet be resent (i.e. redundant)]
	Auerbach does not specifically state CRC thus is silent on at least a cyclic redundancy check (CRC).
However, Patel teaches at least a cyclic redundancy check (CRC) [Fig. 1, Section 0007: In systems, error correcting code may include detection mechanism such as cyclic redundancy code (CRC)].
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Auerbach relating to the system using error correcting code techniques with the teaching of Patel relating to error correcting codes include CRC. By combining the method/systems, the system of Auerbach can use error correcting mechanism such as CRC thereby allowing the devices to check for errors to facilitate retransmission process.
	
As to Claim 24.    Auerbach discloses the method of claim 23, further comprising: decoding the messages [Sections 0097, 0103: Computers communicate and process information; the efficiency of data exchanges can be enhanced to communicate, encode, and decode messages between the Client and Broker. Correction of erroneous bit(s) may be accomplished with error correcting code techniques as are known in the art or by requesting that the damaged packet be resent],
Although, Auerbach discloses decoding it does not correlate decoding to FEC and CRC.
However, Patel teaches decoding using forward error correction (FEC) and cyclic error correction (CRC) [Fig. 1, Sections 0003, 0006-0008: The systems use error correcting codes and, more particularly, to decoders for error correcting codes used in digital communication systems. An error correcting code decoder can be included in an entity/device. error correcting code may include detection mechanism such as cyclic redundancy code (CRC and the decoder used for CRC. The decoder is use for FEC error correction method]. 
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Auerbach relating to the system using error correcting code techniques with the teaching of Patel relating to error correcting codes include CRC and decoder use for FEC and CRC which are part of error correction methods. By combining the method/systems, the devices can include a decoder to facilitate decoding messages with the use of CRC and FEC thereby ensuring errors are detecting and corrected. 

As to Claim 30.    Auerbach discloses the method of claim 29, further comprising [Sections 0097, 0103: Computers communicate and process information; the efficiency of data exchanges can be enhanced to communicate, encode, and decode messages between the Client and Broker. Correction of erroneous bit(s) may be accomplished with error correcting code techniques as are known in the art or by requesting that the damaged packet be resent],
Although, Auerbach discloses decoding it does not correlate decoding to FEC 
However, Patel teaches decoding one of the messages using forward error correction (FEC) [Fig. 1, Sections 0003, 0006, 0008: The systems use error correcting codes and, more particularly, to decoders for error correcting codes used in digital communication systems. An error correcting code decoder can be included in an entity/device. The decoder is use for FEC error correction method]. 
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Auerbach relating to the system using error correcting code techniques with the teaching of Patel relating to error correcting codes and decoder use for FEC which are part of error correction methods. By combining the method/systems, the devices can include a decoder to facilitate decoding messages with the use of FEC thereby ensuring errors are detecting and corrected. 

As to Claim 32.    The method of claim 29, further comprising: decoding the messages using forward error correction (FEC) and cyclic error correction (CRC) [See Claim 24 rejection because both claims have similar subject matter therefore similar rejection applies herein].
Conclusion
The prior art made of record and not relied upon Druke et al. US 20070150631 in particular the abstract that discloses transmitting first and second priority data; is considered pertinent to applicant's disclosure. Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





July 29, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477